DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         ANNETTE H. RICHARD a/k/a ANNETTE RICHARD,
                         Appellant,

                                    v.

               GENERATION MORTGAGE COMPANY,
                          Appellee.

                             No. 4D18-1285

                             [March 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Senior Judge; L.T. Case No.
062015CA001684.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellant.

  Nancy M. Wallace of Akerman LLP, Tallahassee, and William P. Heller
and Henry H. Bolz of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.


                         *          *           *

  Not final until disposition of timely filed motion for rehearing.